Patents; incentive awards to Government employees.— Plaintiffs sued to recover reasonable and entire compensation for alleged infringement of patent No. 2,939,664 and its reissue No. 26,175. Following the filing by defendant of a motion for summary judgment alleging that Wesseler in 1960 accepted two incentive awards respecting the patented invention and that under legislation authorizing such awards acceptance thereof bars prosecution of the action, the court on July 3, 1968, concluded as a matter of law, under the present circumstances, the acceptance of the awards is not a bar to the present suit and that Wesseler was not required to allow a credit or offset on account of the awards. See 185 Ct. Cl. 787. This case now comes before the court on a stipulation of the parties filed March 18, 1970, in which it is stated that a written offer to settle was submitted by plaintiffs to the Assistant Attorney General and duly accepted on behalf of defendant, whereby plaintiffs agreed to accept the sum of *810$40,000 to release the United States from all claims for breach of contract and for unauthorized use of the above-identified patents up to December 31,1969, under the petition filed in this action, the parties agreeing to entry of judgment in the foresaid amount. On March 27,1970, the court entered judgment for plaintiffs for $40,000.